DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits. 
Claims 1-12 are pending and under examination. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on March 12, 2020, March 23, 2021 and July 21, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “wherein hydrogens in can be replaced” is grammatically incorrect. Maybe the term “in” should be removed.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  the scope is the same as that of claim 6.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
With regards to claim 1, the phrase “glucuronic acid moieties” is vague. The specification does not further define the metes and bounds of “moieties”.
In claim 1, the variable “R15a” is defined but not found on Formula (I). Thus, all calims which depend from claim 1 are vague and indefinite. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 6-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Silverman et al. (WO 2016168553).
The reference teaches deuterated forms of obeticholic acid as noted with the following Formula A defined with Table 1 and compound 100 meets the limitations of claims 1, 2 and 6-10:

    PNG
    media_image1.png
    432
    607
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    241
    705
    media_image2.png
    Greyscale

, see pages 9 and 11, compound 100, among others. Therefore said claims are anticipated by Silverman et al. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Silverman et al. (WO 2016168553) in view of Pellicciari et al. (US 20150291653) and further in view of Lancaster et al. (US 20170035784).
The present application claim isotopically labelled bile acid derivatives of formula (I):

    PNG
    media_image3.png
    292
    363
    media_image3.png
    Greyscale
 
wherein any Z is H or D, where at least one is D; and wherein any carbon is 12C, 13C or 14C.

Silverman, however, does not teach 1) when R2 is OH or an alpha-OH, see present claims 2 and 3; 2) a compound of formula VII found in claim 11; 3) when R6 is taurine (-NH(CH2)2S03H), glycine (-NHCH2CO2H), or sarcosine (-N(CH3)CH2CO2H) which is found in claim 5; and 4) a compound of Formula VIII, wherein R1 is 14CO2R5 or 14C(O)R6, see claim 12.
1) Pellicciari teaches bile acid derivatives and salts thereof wherein R2 is OH or an alpha-OH, see page 6, compound (IB). Pellicciari further teaches one or more hydrogens may be replaced by an isotope of hydrogen, see page 19, first and second paragraph.  
2) Pellicciari teaches a bile acid analog of Formula |, wherein R1 is a pharmaceutically acceptable salt of SO3H, see page 6, compound (IA) and further teaches that said bile acid analog can be isotopically labeled by incorporation of a carbon-14 isotope, see page 19, first and second paragraph. 
Neither Silverman nor Pellicciari specifically teach the 14C-position as in Formula VII. However, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Pellicciari concerning 14C-labeled bile acid of Formula I, with those of Silverman, to design a bile acid analog of Formula VII, through routine experimentation, as having improved pharmacokinetic properties for therapeutic use as 
3) Lancaster teaches amino acid conjugates of a bile acid of Formula I, wherein R6 is taurine (-NH(CH2)2SO3H), glycine (-NHCH2CO2H), or sarcosine (-N(CH3)CH2CO2H) for pharmaceutical use, see page 4, paragraph 0053, for glycine, taurine or sarcosine conjugate. Lancaster further teaches that one or more hydrogens of the bile acid conjugates may be replaced by an isotope of hydrogen, see page 11, paragraphs 0134-0135. Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lancaster with those of Silverman to design a deuterated bile acid conjugate of Formula |, wherein R6 is taurine, glycine, or sarcosine, through routine experimentation, as having improved pharmacokinetic properties for therapeutic use, see page 11, paragraph 0135, because both publications are directed to isotopically labeled bile acid analogs.
4) Lancaster also teaches a bile acid analog of Formula I, wherein R1 is CO2R5, where R5 is H, wherein said bile acid analog can be isotopically labeled by incorporation of a carbon-14 isotope, see page 11, paragraph 0134, isotopically-labeled obeticholic acid). 
Neither Silverman nor Lancaster specifically teach a compound with 14CO2R5 or 14C(O)R6 as in Formula VIll. However, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lancaster concerning 14C-labeled bile acid of Formula I, with those of Silverman to design a bile acid analog of Formula VIII, wherein R1 is 14CO2R5, through routine experimentation, as having improved detectability for diagnostic and/or therapeutic use, see the Lancaster reference, page 11, paragraph 
	Thus, it would be obvious to one of ordinary skill in the art to make the presently claims isotopically labelled compounds of formula (I) because Silverman, Pellicciari and Lancaster teach the compounds as noted above and each reference further discloses the isotopically labelled compound of each. Silverman goes on to further teach the deuterated and optionally, other isotopic-containing reagents and/or intermediates may be made invoking standard protocols known in the art for introducing isotopic atoms to a chemical structure. Therefore, said claims are rendered obvious by Silverman et al. in view of Pellicciari et al., and further in view of Lancaster et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSANNA MOORE/Primary Examiner, Art Unit 1624